Order issued November 24, 2014




                                       S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-13-01571-CR
                                  No. 05-13-01572-CR
                       ________________________________________

                           RAY ANTHONY MYERS, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                         Before Justices FitzGerald, Lang, and Brown

         Based on the Court’s opinion of this date, we GRANT the July 10, 2014 motion of

Nanette Hendrickson for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Nanette Hendrickson as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Ray Anthony Myers, TDCJ No. 1892893, Lindsey State Jail, 1620 FM 3344, Jacksboro, Texas,

76458.

                                                    / Douglas S. Lang/
                                                    DOUGLAS S. LANG
                                                    JUSTICE